1
    DISMISS and Opinion Filed May 31, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00064-CV

                                  SHELLY SKEEN, Appellant
                                           V.
                               CITY OF RICHARDSON, Appellee
                 On Appeal from the Municipal Court of the City of Richardson
                                    Dallas County, Texas
                              Trial Court Cause No. R0378453

                                MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                 Opinion by Chief Justice Wright
          By letter dated April 12, 2013, the Court questioned its jurisdiction over this appeal.

Specifically, we questioned whether the order appellant was appealing was reviewable by direct

appeal to this Court. We requested that appellant file a jurisdictional brief addressing the issue

and gave appellee an opportunity to respond. Both parties filed briefs addressing our concern.

          Appellant is appealing an order from the Richardson Municipal Court finding her liable

for an automated traffic signal enforcement violation. The municipal court imposed a $75 fine

for the violation. Appellant filed a notice of appeal of the municipal court order directly to this

Court.

          County criminal courts of appeal have sole jurisdiction of all appeals from criminal

convictions for violations of municipal ordinances of municipalities located in the county. See

      1
TEX. GOV’T CODE ANN. §§ 25.0594(a)(1) & 30.00014(a) (West Supp. 2012).                  The Texas

Constitution confers the courts of appeals with jurisdiction over “all cases of which the District

Courts or County Courts have original or appellate jurisdiction, under such restrictions and

regulations as may be prescribed by law.” Tex. Const. art. V, § 6(a). Section 30.00027(a) of the

government code provides:

       (a) The appellant has the right to appeal to the court of appeals if:

               (1) the fine assessed against the defendant exceeds $100 and the judgment
       is affirmed by the appellate court; or

              (2) the sole issue is the constitutionality of the statute or ordinance on
       which a conviction is based.

TEX. GOV’T CODE ANN. § 30.00027(a) (West Supp. 2012). This section limits our jurisdiction of

appeals from county criminal court appellate decisions to the specific situations set forth in the

statute. See Tex. Vital Care v. State, 323 S.W.3d 609, 612 (Tex. App.—Texarkana 2010, no

pet.). If an appellate court is without jurisdiction over an appeal, it can only dismiss the appeal.

See Sherman v. State, 12 S.W.3d 489, 492 (Tex. App.—Dallas 1999, no pet.).

       As stated in her notice of appeal, appellant appealed directly to this Court from the

municipal court.    In her jurisdictional brief, appellant asserts that this Court does have

jurisdiction because section 30.00027(a) allows an appeal to the court of appeals if the sole issue

is the constitutionality of the ordinance. Appellant tells us the constitutionality of the ordinance

is her sole issue on appeal.     Appealing the constitutionality, however, does not create an

exception to the statutory mandate that a county court of criminal appeals has sole jurisdiction

over appeals from municipal courts. Appellant skipped a required step – she failed to first take

her appeal to the county court of criminal appeals.




                                                –2–
       This Court has no jurisdiction over appeals directly from a municipal court. Accordingly,

we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
130064F.P05                                         CHIEF JUSTICE




                                              –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SHELLY SKEEN, Appellant                           On Appeal from the Municipal Court of the
                                                  City of Richardson, Dallas County, Texas.
No. 05-13-00064-CV       V.                       Trial Court Cause No. R0378453.
                                                  Opinion delivered by Chief Justice Wright.
CITY OF RICHARDSON, Appellee                      Justices Lang-Miers and Lewis,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CITY OF RICHARDSON, recover its costs of this appeal
from appellant, SHELLY SKEEN.


Judgment entered May 31, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –4–